DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed September 19, 2022.
Please note, claims 1-15 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 7-9, Applicant argues that the cited reference fails to teach the newly amended limitation that discloses repeated phrases are identified and added as new individual search terms with highest important in a search term list, and it is then removed from its original position as it appeared in the keyword search term list.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 9-11, Applicant argues that the cited reference fails to teach extraction of a set of key search features, which comprises cues in the request that are relevant to sorting, scanning and searching.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 6, 11 are objected to because of the following informalities:  Claim 1 makes reference to “the keyword search term list” without an initial mention of “a keyword search term list”. Examiner is interpreting “the keyword search term list” to be “the key phrase search term list”.  
Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub. No. 2016/0171088) further in view of Turtle (US Pat. No. 5,265,065)

Regarding claim 1, Johnson teaches a search term extraction and optimization method, comprising the steps of:
‘a. receiving, at a service instances server, a request document comprising a natural language request’ as receiving input queries expressed in natural language and any other document form that can be received and processed (¶0029-30)
‘b. at a keyword extraction engine, applying one or more of a plurality of machine learning methods to extract key phrase search terms from the request document to create a key phrase search term list’ as a question analyzer to break the input into component parts, such as a list of words (¶0035-37)
‘c. at a keyword analysis/processing engine, identifying any repeat phrases in the keyword search term list and separately adding the repeat phrases to the key phrase search term list as highest importance key phrases’ as determining repeated words and indicating relative importance of the repeated words (¶0053-54)
‘d. at the keyword extraction engine, extracting a set of key search features from the request document to produce a key search feature list’ as a characteristic identifier to determine characteristics referenced in the natural language request (¶0055)
‘e. at the keyword analysis/processing engine, removing key phrase search terms containing key features from the key phrase search term list to produce a structured key phrase search term list’ as identifying common and different characteristics (¶0057)
‘f. at the service instances server, searching a database using the key search feature list and structured key phrase search term list to identify matching elements’ as searching the database using the search phrases influenced by the characteristics (¶0058)
Johnson fails to explicitly teach:
‘as a new individual highest importance search term, and then deleting the repeat phrases as originally appearing in the keyword search term list’ 
‘wherein the key search features comprise cues in the natural language request relevant to at least one of sorting, scanning, and searching’ 
Turtle teaches:
‘as a new individual highest importance search term, and then deleting the repeat phrases as originally appearing in the keyword search term list’ as extracting the terms increasing probability score for terms duplicated in the query and eliminating duplicate words and phrases (Col. 12, Lines 41-56; Col 10, Lines 23-32)
‘wherein the key search features comprise cues in the natural language request relevant to at least one of sorting, scanning, and searching’ as the query comprising question words and numbers which is relevant to sorting, scanning and searching (Col.8, Lines 39-60)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Turtle’s would have allowed Johnson’s to more accurately determine user search intention (Col. 2, Lines 64-67)

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Regarding claim 3, Johnson teaches ‘wherein the step of adding the repeat phrases to the key phrase search term list as highest importance key phrases comprises the step of adding the repeat phrases at a top of the key phrase search term list’ (¶0054)

Regarding claim 4, Johnson teaches ‘wherein the step of adding the repeat phrases to the key phrase search term list as highest importance key phrases comprises the step of ranking the repeat phrases higher than the extracted key phrase search terms in the key phrase search term list’ (¶0054)

Regarding claim 5, Johnson teaches ‘wherein the set of key search features comprises one or more of a demographic callout, geolocation recognition, or an entity recognition feature’ (¶0054-58)

Regarding claim 6, Johnson teaches a computer-readable medium storing instructions that, when executed by a computer, cause it to:
‘a. receive a request document comprising a natural language request’ as receiving input queries expressed in natural language and any other document form that can be received and processed (¶0029-30)
‘b. apply one or more of a plurality of machine learning methods to extract key phrase search terms from the request document to create a key phrase search term list’ as a question analyzer to break the input into component parts, such as a list of words (¶0035-37)
‘c. identify any repeat phrases in the keyword search term list and separately add the repeat phrases to the key phrase search term list as highest importance key phrases’ as determining repeated words and indicating relative importance of the repeated words (¶0053-54)
‘d. extract a set of key search features from the request document to produce a key search feature list’ as a characteristic identifier to determine characteristics referenced in the natural language request (¶0055)
‘e. remove key phrase search terms containing key features from the key phrase search term list to produce a structured key phrase search term list’ as identifying common and different characteristics (¶0057)
‘f. search a database using the key search feature list and structured key phrase search term list to identify matching elements’ as searching the database using the search phrases influenced by the characteristics (¶0058)
Johnson fails to explicitly teach:
‘as a new individual highest importance search term, and then deleting the repeat phrases as originally appearing in the keyword search term list’ 
‘wherein the key search features comprise cues in the natural language request relevant to at least one of sorting, scanning, and searching’ 
Turtle teaches:
‘as a new individual highest importance search term, and then deleting the repeat phrases as originally appearing in the keyword search term list’ as extracting the terms increasing probability score for terms duplicated in the query and eliminating duplicate words and phrases (Col. 12, Lines 41-56; Col 10, Lines 23-32)
‘wherein the key search features comprise cues in the natural language request relevant to at least one of sorting, scanning, and searching’ as the query comprising question words and numbers which is relevant to sorting, scanning and searching (Col.8, Lines 39-60)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Turtle’s would have allowed Johnson’s to more accurately determine user search intention (Col. 2, Lines 64-67)


Regarding claim 8, Johnson teaches ‘wherein the instructions to add the repeat phrases to the key phrase search term list as highest importance key phrases comprises instructions to add the repeat phrases at a top of the key phrase search term list’ (¶0054)

Regarding claim 9, Johnson teaches ‘wherein the instructions to add the repeat phrases to the key phrase search term list as highest importance key phrases comprises instructions to rank the repeat phrases higher than the extracted key phrase search terms in the key phrase search term list’ (¶0054)

Regarding claim 10, Johnson teaches ‘wherein the set of key search features comprises one or more of a demographic callout, geolocation recognition, or an entity recognition feature’ (¶0054-58)

Regarding claim 11, Johnson teaches a search term extraction and optimization system, comprising:
‘a. a service instances server, configured to:
i. receive a request document comprising a natural language request’ as receiving input queries expressed in natural language and any other document form that can be received and processed (¶0029-30)
‘ii. search a database using a key search feature list and a structured key phrase search term list to identify matching elements’ as searching the database using the search phrases influenced by the characteristics (¶0058)
‘b. a keyword extraction engine, configured to:
i. apply one or more of a plurality of machine learning methods to extract key phrase search terms from the request document to create a key phrase search term’ as a question analyzer to break the input into component parts, such as a list of words (¶0035-37)
‘ii. extract a set of key search features from the request document to produce the key search feature list’ as a characteristic identifier to determine characteristics referenced in the natural language request (¶0055)
‘c. a keyword analysis/processing engine, configured to:
i. identify any repeat phrases in the keyword search term list and separately add the repeat phrases to the key phrase search term list as highest importance key phrases’ as determining repeated words and indicating relative importance of the repeated words (¶0053-54)
‘ii. remove key phrase search terms containing key features from the key phrase search term list to produce the structured key phrase search term list’ as identifying common and different characteristics (¶0057)
Johnson fails to explicitly teach:
 ‘wherein the key search features comprise cues in the natural language request relevant to at least one of sorting, scanning, and searching’ 
‘as a new individual highest importance search term, and then deleting the repeat phrases as originally appearing in the keyword search term list’ 
Turtle teaches:
 ‘wherein the key search features comprise cues in the natural language request relevant to at least one of sorting, scanning, and searching’ as the query comprising question words and numbers which is relevant to sorting, scanning and searching (Col.8, Lines 39-60)
‘as a new individual highest importance search term, and then deleting the repeat phrases as originally appearing in the keyword search term list’ as extracting the terms increasing probability score for terms duplicated in the query and eliminating duplicate words and phrases (Col. 12, Lines 41-56; Col 10, Lines 23-32)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Turtle’s would have allowed Johnson’s to more accurately determine user search intention (Col. 2, Lines 64-67)


Regarding claim 13, Johnson teaches ‘wherein the keyword analysis/processing engine is further configured to add the repeat phrases at a top of the key phrase search term list’ (¶0054)

Regarding claim 14, Johnson teaches ‘wherein the keyword analysis/processing engine is further configured to rank the repeat phrases higher than the extracted key phrase search terms in the key phrase search term list’ (¶0054)

Regarding claim 15, Johnson teaches ‘wherein the set of key search features comprises one or more of a demographic callout, geolocation recognition, or an entity recognition feature’ (¶0054-58)

Claim(s) 2, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub. No. 2016/0171088) further in view of Bailey et al. (US Pub. No. 2015/0199436)

Regarding claim 2, Johnson fails to explicitly teach ‘further comprising the step of removing stop words prior to the step of extracting key phrase search terms from the request document.’
Bailey teaches ‘further comprising the step of removing stop words prior to the step of extracting key phrase search terms from the request document.’ (¶0048)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Bailey’s would have allowed Johnson’s to provide a query that will prove most useful in retrieving desired results (¶0002)

Regarding claim 7, Johnson fails to explicitly teach ‘further comprising stored instructions that, when executed by a computer, cause it to remove stop words prior to the step of extracting key phrase search terms from the request document.’
Bailey teaches ‘further comprising stored instructions that, when executed by a computer, cause it to remove stop words prior to the step of extracting key phrase search terms from the request document.’ (¶0048)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Bailey’s would have allowed Johnson’s to provide a query that will prove most useful in retrieving desired results (¶0002)

Regarding claim 12, Johnson fails to explicitly teach ‘wherein the service instances server is further configured to remove stop words from the request document.’
Bailey teaches ‘wherein the service instances server is further configured to remove stop words from the request document.’ (¶0048)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Bailey’s would have allowed Johnson’s to provide a query that will prove most useful in retrieving desired results (¶0002)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166